*524ORDER GRANTING WRIT OF SUPERVISORY CONTROL
PER CURIAM:
This is an original proceeding brought on the relation of the Flathead County Attorney, the Clerk and Recorder, and the Board of Trustees of Flathead Valley Community College seeking a Writ of Supervisory Control directed to the District Court, the Honorable Robert S. Keller presiding. On ex parte hearing, this Coiirt on March 9, 1973, issued an order setting the application for an adversary hearing to be held on March 19, 1973, to determine whether this court would issue a Writ or other order. We recited the alternative, allowing the respondent District Court to vacate certain orders in Flathead County Cause #23638.
Respondent Court did not vacate the orders referred to but, apparently misconstruing our order of March 9, 1973, filed what is termed a “Return to Writ of Supervisory Control”. We had not issued such Writ, but rather merely set the application for an adversary hearing. However, the so-called Return makes clear that we should issue such a Writ.
It now appears both from the above Return of the District Court and from oral argument and the court files, that the District Court was proceeding on incorrect and incomplete facts. Further, that the correct facts are now available, but not included in the record before Respondent Court or this Court, and that the proceedings can be conducted hereafter in an orderly fashion. The matter has not been fully presented in the district court.
Accordingly, a Writ of Supervisory Control shall issue from this Court directing the District Court to set aside all orders and conduct proceedings in a legal and orderly manner to determine the true facts and the rights of the parties.
It is so ordered.